REASONS FOR ALLOWANCE
Claims 14 and 21 are allowed. The arguments (pages 7-13), dated 05/12/2022, were found to be persuasive.
The following is an examiner’s statement of reasons for allowance:
The prior arts on record alone or in combination specifically fails to teach:
A viscous material supply device, comprising “pins erected on a side opposite to the pressing surface in the piston that attach the covering sheet to the piston, …, wherein the covering sheet is folded back at an outer periphery toward the side opposite to the pressing surface and including insertion holes fitted with the pins of the piston at a portion that is folded back, and axis centers of the suction passage and the communication hole of the covering sheet are matched with each other by fitting the insertion holes with the pins of the piston …. and the sealing member has an outside surface positioned further outward in a radial direction than a portion of the covering sheet in the vicinity of the first outer shape part, the covering sheet is replaced after cleaning the piston and replacing the tank and the pins are inserted into the sealing member", as in claim 1; and
A viscous material supply method, comprising: “wherein pins are erected on a side opposite to the pressing surface in the piston, and covering part of the covering sheet is provided with insertion holes, the method comprising: when attaching the covering sheet to the piston, arranging the covering sheet on a side of the pressing surface of the piston; abutting an inner part in the covering part of the covering sheet to the pressing surface of the piston; folding back outer parts in the covering part of the covering sheet to the side opposite to the pressing surface of the piston; and fitting the insertion holes of the covering sheet with the pins of the piston so that the pins are inserted into the sealing member …. when the sealing member is attached to the piston, positioning an outside surface of the sealing member further outward in the radial direction than a portion of the covering sheet in the vicinity of the first outer shape part, and the covering sheet is replaced after cleaning the piston and replacing the tank”, as in claim 21.
Therefore, claims 14 and 21 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/           Examiner, Art Unit 3746